Exhibit MICROFIELD GROUP, INC. PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENTS FOR THE YEAR ENDED 12/30/06 CEI/ECI/MICG PRO ECI/MICG CONSOLIDATED FORMA CONSOLIDATED Year ADJUSTMENTS Year Ended TO REMOVE Ended 12/30/06 1 CEI 2 12/30/06 3 REVENUE 76,140,699 (72,933,646 ) 3,207,053 COST OF SALES 66,859,917 (63,823,049 ) 3,036,868 GROSS PROFIT 9,280,782 (9,110,597 ) 170,185 SALES, GENERAL AND ADMIN EXPENSE 13,469,421 (8,835,735 ) 4,633,686 STOCK-BASED COMPENSATION 1,442,251 - 1,442,251 TOTAL OPERATING EXPENSE 14,911,672 (8,835,735 ) 6,075,937 NET OPERATING LOSS (5,630,890 ) (274,862 ) (5,905,752 ) OTHER INCOME (EXPENSE) 6,463,850 1,020,355 7,484,205 NET LOSS 832,960 745,493 1,578,453 1Per the audited financial statements from Microfield’s 2006 Form 10-K. 2For purposes of this pro forma, the income statement amounts ofCEI as of December 30, 2006, were adjusted out of the consolidated amounts that were included in the December 30, 2006 audited income statement filed in Microfield’s 2006 Form 10-K. 3These unaudited amounts represent the pro forma combined income statements of ECI and MICG as ofDecember 30, 2006, after elimination of the CEI income statement amounts. MICROFIELD GROUP, INC. PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS AS OF 12/30/06 CEI/ECI/MICG PRO FORMA ECI/MICG CONSOLIDATED ADJUSTMENTS CONSOLIDATED As of TO REMOVE As of 12/30/06 1 CEI 2 12/30/06 3 (Audited) (Unaudited) (Unaudited) CASH 2,544,784 (2,091,250 ) 453,533 ACCOUNTS RECEIVABLE 9,105,485 (9,006,793 ) 98,693 OTHER CURRENT ASSETS 3,300,567 (3,251,721 ) 48,846 TOTAL CURRENT ASSETS 14,950,836 (14,349,764 ) 601,072 FIXED ASSETS, NET 659,295 (588,779 ) 70,515 GOODWILL 35,977,047 (6,623,520 ) 29,353,527 INTANGIBLES, NET 5,466,087 (3,320,251 ) 2,145,837 OTHER ASSETS 94,081 (84,081 ) 10,000 TOTAL ASSETS 57,147,346 (24,966,395 ) 32,180,951 ACCOUNTS PAYABLE 5,063,271 (3,636,037 ) 1,427,234 OTHER CURRENT LIABILITIES 3,376,891 (3,093,719 ) 283,172 OPERATING LINE OF CREDIT 3,830,321 (3,710,905 ) 119,416 TOTAL CURRENT LIABILITIES 12,270,484 (10,440,661 ) 1,829,823 LONG TERM LIABILITIES 1,260,859 (1,260,859 ) - CAPITAL 150,277,177 (387,537 ) 149,889,640 RETAINED EARNINGS (106,661,173 ) (12,877,338 ) (119,538,512 ) NET EQUITY 43,616,004 (13,264,876 ) 30,351,128 TOTAL LIABILITIES AND EQUITY 57,147,346 (24,966,395 ) 32,180,951 1 Per the audited financial statements from Microfield’s 2006 Form 10-K. 2For purposes of this pro forma, the balance sheet totals ofCEI as of December 30, 2006, were adjusted out of the consolidated totals that were included in the December 30, 2006 audited balance sheet included in Microfield’s 2006 Form 10-K. 3These unaudited amounts represent the pro forma combined balance sheets of ECI and MICG as of December 30, 2006, after elimination of the CEI balance sheet amounts. MICROFIELD GROUP, INC. PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENTS FOR THE NINE MONTHS ENDED 9/29/07 CEI/ECI/MICG PRO ECI/MICG CONSOLIDATED FORMA CONSOLIDATED Nine Months ADJUSTMENTS Nine Months Ended TO REMOVE Ended 9/29/07 1 CEI 2 9/29/07 3 REVENUE 52,005,473 (41,597,436 ) 10,408,037 COST OF SALES 41,020,602 (34,108,022 ) 6,912,579 GROSS PROFIT 10,984,872 (7,489,414 ) 3,495,458 SALES, GENERAL AND ADMIN EXPENSE 12,156,047 (7,108,567 ) 5,047,480 STOCK-BASED COMPENSATION 668,443 - 668,443 TOTAL OPERATING EXPENSE 12,824,490 (7,108,567 ) 5,715,923 NET OPERATING LOSS (1,839,619 ) (380,847 ) (2,220,466 ) OTHER INCOME (EXPENSE) (342,644 ) 587,523 244,879 NET LOSS (2,182,263 ) 206,677 (1,975,587 )4 1Per the unaudited financial statements from Microfield’s 2007 third quarter Form 10-Q. 2For purposes of this pro forma, the income statement amounts ofCEI as of September 29, 2007, were adjusted out of the consolidated amounts that were included in the September 29, 2007 unaudited income statement filed in Microfield’s 2007 third quarter Form 10-Q. 3These unaudited amounts represent the pro forma combined income statements of ECI and MICG as ofSeptember 29, 2007, after elimination of the CEI income statement amounts. 4The Company’s direct costs for legal, advisory and other services in connection with this transaction are estimated to be approximately $250,000, and are not included in this loss amount through the nine months ended September 29, 2007.These direct costs will be included in the financial statements in 2008. MICROFIELD GROUP, INC. PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEETS AS OF 9/29/07 CEI/ECI/MICG PRO FORMA ECI/MICG CONSOLIDATED ADJUSTMENTS CONSOLIDATED As of TO REMOVE As of 9/29/07 1 CEI 2 9/29/07 3 (Unaudited) (Unaudited) (Unaudited) CASH 1,824,799 (1,140,654 ) 684,145 ACCOUNTS RECEIVABLE 10,520,414 (8,620,181 ) 1,900,233 OTHER CURRENT ASSETS 3,626,244 (3,360,059 ) 266,185 TOTAL CURRENT ASSETS 15,971,457 (13,120,894 ) 2,850,562 FIXED ASSETS, NET 750,866 (664,473 ) 86,393 GOODWILL 35,977,047 (6,623,520 ) 29,353,527 INTANGIBLES, NET 5,069,574 (3,103,037 ) 1,966,537 OTHER ASSETS 94,663 (84,081 ) 10,583 TOTAL ASSETS 57,863,608 (23,596,006 ) 34,267,602 ACCOUNTS PAYABLE 5,487,321 (3,365,129 ) 2,122,192 OTHER CURRENT LIABILITIES 4,512,397 (4,512,397 ) - OPERATING LINE OF CREDIT 5,109,719 (4,991,286 ) 118,433 TOTAL CURRENT LIABILITIES 15,109,437 (12,868,812 ) 2,240,625 LONG TERM LIABILITIES 71,430 (71,430 ) - CAPITAL 151,526,177 (4,522,964 ) 147,003,213 RETAINED EARNINGS (108,843,436 ) (6,132,800 ) (114,976,236 ) NET EQUITY 42,682,741 (10,655,764 ) 32,026,977 TOTAL LIABILITIES AND EQUITY 57,863,608 (23,596,006 ) 34,267,602 1Per the unaudited financial statements from Microfield’s 2007 third quarter Form 10-Q. 2For purposes of this pro forma, the balance sheet totals ofCEI as of September 29, 2007, were adjusted out of the consolidated totals that were included in the September 29, 2007 unaudited balance sheet filed in Microfield’s 2007 third quarter Form 10-Q. 3These unaudited amounts represent the pro forma combined balance sheets of ECI and MICG as of September 29, 2007, after elimination of the CEI balance sheet amounts.
